CaSe: 3217-Cr-OOO7l-WHR DOC #Z 83 Filed: 04/25/19 Page: l Of 2 PAGE|D #Z 628

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
Case No. 3:l7cr7l
vs.
JUDGE WALTER H. RICE
LAITH WALEED ALEBBINI,
Defendant.

 

DECISlON AND ENTRY OVERRULING DEFENDANT’S
PRO SE MOTIONS (DOC. ##40, 44 AND 72)

 

A]though Doc. ##40 and 42 have been noted by the Clerk of Court’s Off`lce as “Motions
terminated (Notation Order of November 13, 2018), this Court wishes to enter this ruling on the
above-referenced two pro se motions and an additional such (Doc. #72), in order to clarify any
confusion that exists upon the record. The Defendant’s pro se filings, to witt

1. Motion for Order to Produce Grand Jury Transcripts, Pre-trial Cont`erence to Exarnine

Evidence (Doc. #40);

2. Defendant’s Pro Se Motion to Disrniss (Doc. #44); and

3. Defendant’s Pro Se Motion for New Trial (Doc. #72)
are each, in their entirety, OVERRULED, given that a Defendant is not entitled to hybrid

representation His two counsel of record did not adopt any of the aforesaid motions.

c£vw\,fl

April 24, 2019 WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 

CaSe: 3217-Cr-OOO7l-WHR DOC #Z 83 Filed: 04/25/19 Page: 2 Of 2 PAGE|D #Z 629

Copies to:

Counsel of record
Laith Waleed Alebbini, Sidney County Jail, 555 Gearhart Road, Sidney, OH 45365

